t c summary opinion united_states tax_court daniel p and glenna j marple petitioners v commissioner of internal revenue respondent docket no 24329-04s filed date daniel p and glenna j marple pro_se jay a roberts for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions the issues are whether petitioners are entitled to deduct medical and dental expenses in an amount greater than that allowed by respondent and whether petitioners are entitled to deduct employee business_expenses in amounts greater than those allowed and conceded by respondent background at all relevant times including throughout and at the time they filed their petition petitioners resided in burlington west virginia burlington as of the date of trial petitioners had lived in burlington for approximately years and their four children lived in the surrounding area petitioner daniel p marple is a sheet metal worker by trade and a member of the sheet metal workers’ international association local union no local the jurisdiction respondent concedes petitioners are entitled to deduct dollar_figure on schedule c profit or loss from business for wages paid in taxable_year and claim a deduction on schedule a itemized_deductions for big_number business miles attributable to petitioner daniel p marple’s temporary employment with eber hvac inc in taxable_year petitioners concede they are not entitled to deduct dollar_figure for mr marple’s union dues and assessments which represents the unsubstantiated portion of the union dues and assessments claimed on schedule a for taxable_year of local includes washington d c the states of maryland and virginia and seven counties in west virginia berkeley grant hampshire hardy jefferson mineral and morgan during the relevant period mr marple procured work through the local union hall in cumberland maryland cumberland which was located approximately miles from petitioners’ residence in burlington mr marple was considered a sheet metal worker traveler by local and was referred by local to contractors for nonpermanent employment on jobs involving sheet metal work after a job ended mr marple would report to the local union hall in cumberland and sign the out-of-work list for referral to a contractor for employment on another job since mr marple has worked for at least different contractors on local 100-referred jobs primarily at locations in west virginia and the adjacent state of maryland some of these job locations were closer to petitioners’ home area of burlington we take judicial_notice of the jurisdiction of local and its area offices see fed r evid b the cumberland area office of local covered the maryland counties of allegany garrett and washington and the west virginia counties of berkeley grant hampshire hardy jefferson mineral and morgan we take judicial_notice of the approximate distance between burlington and the local union hall in cumberland see fed r evid b or its environs such as romney west virginia and mineral county west virginia and some were further such as frederick maryland and johnstown pennsylvania in date mr marple was sent by local to work for api inc api on a job at the mount storm power station in mount storm west virginia mount storm job the mount storm job involved installing scrubbers on two of the generating units at the mount storm power station and api had contracted to perform the insulation and lagging work at the time he took the job mr marple knew that the mount storm job was a big project that involved a lot of lagging work petitioner was initially employed by api on the mount storm job from date to date at which time he was laid off because of a reduction in workforce mandated by api’s project schedule almost months later mr marple was referred back to api for the mount storm job and he worked for api on the mount storm job from date until date at which time he was again laid off by api mr marple believed this layoff would be the end of his work on the mount storm job as a result of his layoff from the mount storm job mr marple went to the local hiring hall in cumberland and signed the out-of-work list he was sent by local to work a job for eber hvac inc eber in johnstown pennsylvania johnstown mr marple worked for eber after his layoff from api on date until the job ended the week of date the job at eber wa sec_118 miles from mr marple’s residence in burlington each day that mr marple reported for work at eber he drove his personal truck from his residence in burlington to eber’s office in johnstown and back to his residence in burlington after work mr marple did not spend the night at or near johnstown at any time during his job with eber mr marple did not receive any reimbursement from eber or local for his traveling or meal expenses_incurred when working for eber in johnstown after the end of the eber job local referred mr marple back to work for api on the mount storm job mr marple was rehired by api on date and worked for api on the mount storm job until he was again laid off on date mr marple was not rehired by api for the mount storm job after his layoff on date api’s work on the mount storm job continued until date the mount storm job site was located miles west of bismarck west virginia bismarck each day that mr marple reported for work on the mount storm job he drove his personal truck from his residence in burlington to the mount storm job site and then back to his residence in burlington after work mr marple did not spend the night away from his residence at or near the mount storm job site when working on the mount storm job the distance from mr marple’s residence in burlington to the mount storm job site via the most direct driving route of burlington to new creek west virginia to bismarck wa sec_32 miles mr marple would go to the mount storm job site by first driving to keyser west virginia keyser where he would stop at a sheetz station to buy gas for his truck and breakfast the sheetz in keyser was not the only gas station available to mr marple however he preferred this station to those closer to his home or on the more direct route to the mount storm job site because of among other things the price of the gas and the quality of the food as a result of first driving to the sheetz in keyser and then to the mount storm job site mr marple drove miles from his residence in burlington to the mount storm job site on the mornings he reported to work during the year in issue mr marple did not receive any reimbursement from api or local for his travel or meal expenses_incurred in working on the mount storm job for taxable_year mr marple recorded his daily business mileage on a calendar on each working day mr marple wrote down on the calendar the number of miles he drove from his residence to a job site and then back mr marple considered himself out of town for the purpose of deducting business mileage at a distance of to miles from his residence in burlington for taxable_year mr marple received taxable wages of dollar_figure from api api paid mr marple weekly and issued him an earnings statement for each weekly pay_period these earnings statements show that mr marple received gross wages of dollar_figure from api for and that he made pretax contributions totaling dollar_figure for the year to a sec_401 plan the earnings statements also show a total of dollar_figure listed under fringe_benefits for h w for which relates to premiums for health insurance the dollar_figure listed for health insurance was not included in the calculation of mr marple’s gross wages from api for taxable_year nor did petitioners include this amount in income on their form_1040 u s individual_income_tax_return for taxable_year mr marple received taxable wages of dollar_figure from eber eber also paid mr marple weekly and issued an earnings statement to mr marple for each weekly pay_period mr marple’s earnings statements from eber for taxable_year do not indicate that any amount was allocated to health insurance nor do the earnings statements indicate that any pretax contributions were made from mr marple’s wages mr marple’s eber earnings statements list an after-tax deduction each pay_period for union deduct in taxable_year mr marple purchased work boots and clothes including blue jeans for wear in his job as a sheet metal worker these items were normal clothes petitioners introduced copies of receipts totaling dollar_figure as substantiation for purchases of these items the receipts indicate that the dollar amounts for all of the items purchased are generally small ranging from a low of cents to a high of dollar_figure the receipts do not provide descriptions of the items purchased or identify the stores from which petitioners purchased the items on their form_1040 petitioners claimed medical and dental expenses of dollar_figure on schedule a itemized_deductions attached to their return which resulted in a deduction of dollar_figure after application of the limitation in sec_213 of the dollar_figure in claimed medical and dental expenses petitioners calculated dollar_figure as paid for health insurance respondent disallowed the entire dollar_figure of claimed expenses in the notice_of_deficiency on the grounds that petitioners had not substantiated payment of the expenses also on schedule a petitioners deducted dollar_figure as mr marple’s unreimbursed job expenses made up of the following vehicle expenses of dollar_figure big_number business miles at the standard mileage rate of cents per mile business meals and entertainment_expenses of dollar_figure after application of the as noted petitioners submitted to respondent medical and dental care receipts totaling dollar_figure which respondent has accepted percent limitation of sec_274 union dues and assessments of dollar_figure and work boots and clothing of dollar_figure in the notice_of_deficiency respondent allowed a deduction of dollar_figure for the substantiated amount of mr marple’s union dues and disallowed all of the remaining deductions discussion deductions are a matter of legislative grace and a taxpayer must establish that he has satisfied the specific statutory requirements for any deduction claimed rule a 503_us_79 292_us_435 furthermore a taxpayer is required to keep records sufficient to enable the commissioner to determine whether the taxpayer is liable for tax see sec_6001 sec_1_6001-1 income_tax regs a taxpayer bears the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir as noted respondent has conceded that petitioners are entitled to a deduction on schedule a for the big_number business miles attributable to mr marple’s temporary employment with eber in sec_7491 which shifts the burden_of_proof as to factual matters to the commissioner under certain circumstances does not apply because petitioners have neither alleged its application nor established that they have satisfied the preconditions for its application a medical_care expenses as a general_rule sec_262 prohibits a deduction for personal living or family_expenses an exception to this general_rule is provided by sec_213 for certain medical_care expenses 414_f2d_448 6th cir revg and remanding 49_tc_522 under sec_213 a taxpayer may deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the taxpayer’s spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income expenditures_for insurance covering medical_care are included in the definition of amounts paid for medical_care sec_213 to substantiate a deduction under sec_213 a taxpayer must provide the name and address of each person to whom payment was made and the amount and date of each payment sec_1_213-1 income_tax regs petitioners claimed medical and dental expenses of dollar_figure on their schedule a and respondent has conceded that petitioners have substantiated dollar_figure of this amount petitioners essentially contend that the remaining dollar_figure of their claimed medical and dental expenses represents payments made by mr marple for health insurance through withholding by his employers petitioners submitted all of mr marple’s earnings statements from eber and api for to substantiate the payments for health insurance mr marple’s earnings statements from eber for do not indicate that any amounts were paid for health insurance mr marple’s earnings statements from api for indicate that a total of dollar_figure was listed under fringe_benefits for health insurance for the year this amount was not included in the calculation of mr marple’s gross wages from api for nor did petitioners include this amount in income on their form_1040 thus the dollar_figure was not paid_by mr marple rather it appears that api paid that amount for mr marple’s health insurance a taxpayer may deduct amounts that the taxpayer has paid for himself or his dependent but not amounts that a third party has paid on the taxpayer’s behalf see 54_tc_1727 petitioners presented no other evidence substantiating any medical_care expenses qualified or otherwise that would make up the dollar_figure portion of the medical and dental expenses claimed on their schedule a we conclude that petitioners are not entitled to deduct the dollar_figure at issue as medical_care expenses under sec_213 for taxable_year b employee business_expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including the trade_or_business of performing services as an employee 54_tc_374 as noted however sec_262 prohibits a deduction for expenses that are personal in nature the statutory prohibition of sec_262 regarding the deductibility of personal expenses takes precedence over the allowance provision of sec_162 66_tc_515 affd 591_f2d_1273 9th cir and a taxpayer must demonstrate that the expenses at issue were different from or in excess of what he would have spent for personal purposes 21_tc_170 in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses including passenger automobiles traveling and meals and entertainment must also satisfy the strict substantiation requirements of sec_274 before those expenses will be allowed as deductions see sec_274 sec_280f under these rules a taxpayer must substantiate the amount time place and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to meet the adequate_records requirements a taxpayer is to maintain an account book diary statement of expenses or similar record and documentary_evidence such as receipts paid bills or similar evidence continued vehicle expenses commuting expenses which are expenses_incurred in traveling between a taxpayer’s residence and his or her principal_place_of_business or employment are generally considered personal expenses deduction of which is prohibited by sec_262 see 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs the commissioner has recognized an exception to this general_rule when the daily transportation_expenses are incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works see revrul_99_7 1999_1_cb_361 modifying and superseding revrul_90_23 1990_1_cb_28 and revrul_94_47 1994_2_cb_18 and obsoleting rev_rul c b dollar_figure continued which when combined establish each element of the expense that sec_274 requires to be established sec_1_274-5t temporary income_tax regs fed reg date in 56_tc_27 vacated and remanded on the commissioner’s motion by an unpublished order 2d cir date this court disallowed the deduction by an employee of expenses for transportation from the employee’s residence to a distant temporary job holding that commuting is commuting regardless of the nature of the work engaged in the distance traveled or the mode of transportation used the commissioner however in rev_rul 1953_2_cb_303 allowed the deduction of expenses_incurred for daily transportation between a taxpayer’s principal or regular place of employment and a temporary as distinguished from indefinite continued respondent argues that the travel_expenses at issue big_number of the big_number business miles claimed by petitioners on their schedule a represent mileage mr marple incurred commuting from his home to the mount storm job site and thus are not deductible under sec_162 respondent further argues that mr marple is not entitled to deduct the mileage at issue pursuant to the exception provided in revrul_99_7 supra because mr marple’s employment with api on the mount storm job which lasted for all of except for a 3-week break_in_service was not temporary nor was the mount storm job site which wa sec_32 miles from mr marple’s home by way of the most direct route outside the metropolitan area where mr marple lived and normally worked petitioners contend otherwise pointing out that none of mr marple’s jobs through local are permanent and arguing that by mr marple’s calculation he drove miles to get to the mount storm job site each day continued job when the job was outside the metropolitan area where the taxpayer lived and ordinarily worked since turner we have decided cases where the issue has been framed in terms of the test of rev_rul supra see eg 70_tc_505 66_tc_467 rev_rul supra has been modified or clarified by the commissioner over the years as noted above for purposes of the instant case rev_rul 1999_1_cb_361 applies and the deductibility of mr marple’s vehicle expenses has been presented for decision under its provisions neither party disputes the application of revrul_99_7 supra we recognize that all of mr marple’s jobs through local are not permanent positions and that mr marple understood at the time he took the mount storm job that his employment with api would not be permanent in nature the impermanence of construction work however does not resolve the issue of whether mr marple’s employment with api was temporary for the purpose of deducting business mileage see 254_f2d_483 4th cir revg 27_tc_149 affd per curiam 358_us_59 671_f2d_1059 7th cir moreover prior jobs of short duration are not evidence that the job at issue is temporary 70_tc_505 we find it unnecessary however to resolve the question of whether mr marple’s employment with api on the mount storm job was temporary or indefinite because we find that the mount storm job site was not outside the metropolitan area where mr marple lived and normally worked see harris v commissioner tcmemo_1980_56 affd in part and remanded in part without published opinion 679_f2d_898 9th cir dollar_figure in harris v commissioner tcmemo_1980_56 affd in part and remanded in part without published opinion 679_f2d_898 9th cir this court found that the taxpayer who relied on rev_rul supra to support the deductibility of his transportation_expenses had not established that the work sites at issue were outside the general area of his principal or continued the term metropolitan area for purposes of deducting daily transportation_expenses under the exception found in revrul_99_7 supra is not defined in that revenue_ruling or the prior revenue rulings on the subjectdollar_figure courts that have addressed the issue have generally looked at whether the work site in question was within the general area of the taxpayer’s principal or regular place of employment see harris v commissioner supra for transportation_expenses to be deductible the taxpayer must prove that temporary work sites are outside the general area of the taxpayer’s principal or regular place of employment see also aldea v commissioner tcmemo_2000_136 carter v commissioner tcmemo_1988_189 as well as the distance between the work site and the taxpayer’s residence see ellwein v united_states 778_f2d_506 8th cir daily transportation costs deductible only if the temporary employment is outside the area of the taxpayer’s regular abode 747_f2d_46 1st cir boehmer v commissioner tcmemo_1986_315 with this background in mind we believe it is appropriate to interpret metropolitan area as that term is used in rev continued regular place of employment we thus found without deciding whether the jobs were temporary that the taxpayer was not entitled to deduct the transportation_expenses at issue revrul_94_47 1994_2_cb_18 revrul_90_23 1990_ 1_cb_28 rev_rul supra rul supra by reference to its ordinary and common meaning in webster’s third new international dictionary the word metropolitan is defined as of relating to or constituting a region including a city and the densely populated surrounding areas that are socially and economically integrated with it in the instant case mr marple resided in burlington and he reported to and received work referrals from local 100’s cumberland office which was located approximately miles from his residence he primarily worked jobs in west virginia and maryland several of which were within his home area of burlington and its environs mr marple considered himself out of town for purposes of deducting business mileage pincite to miles from his residence in burlington we take this to mean that mr marple considered the area within a to 50-mile radius of burlington to be his metropolitan area no evidence was presented to convince the court that this area should be expanded or diminished and we find that mr marple properly regarded this area to be the metropolitan area where he lived and normally worked we further find however that the mount storm job site was not outside this area the distance between mr marple’s residence in burlington and the mount storm job site via the most direct route wa sec_32 miles and thus the job site was not distant from his residence see harris v commissioner supra work sites requiring round trips of and miles from the taxpayer's home within the metropolitan area that was the taxpayer's principal or regular place of employment 635_fsupp_1453 d n d work sites at distances of miles and miles within the work area of the taxpayer's home on remand from ellwein v united_states supra the extra miles that mr marple calculated he drove each day on his way to the mount storm job site were attributable to his choice to buy breakfast and gas at the sheetz gas station in keyser mr marple admitted that this particular sheetz was not the only gas station available to him and he further admitted that he drove out of his way to go to this sheetz each morning because he liked the food and the price of gas at that station mr marple’s decision to drive the extra miles each morning was thus motivated primarily by personal considerations rather than by any requirement of his employer see 36_tc_879 sutter v commissioner t c pincite we find that the mount storm job site was not outside the metropolitan area where mr marple lived and normally worked accordingly we conclude that petitioners are not entitled to deduct business mileage under sec_162 in excess of the big_number miles conceded by respondent meal expenses expenses paid_or_incurred for a taxpayer’s daily meals are generally nondeductible under sec_262 as personal living or family_expenses see 389_us_299 54_tc_1210 affd per curiam 435_f2d_1290 1st cir this is so because a taxpayer’s expenses for his own meals would have been incurred whether or not the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir meal expenses may be deductible as traveling expenses under sec_162 if a taxpayer can prove that the meals were consumed while traveling away from home in the pursuit of a trade_or_business to be considered away from home within the meaning of sec_162 a taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest united_states v correll supra 113_tc_106 during mr marple did not stay overnight at either the mount storm job site location or the eber job site location but instead returned in the evenings to petitioners’ residence in burlington there is no evidence that mr marple’s daily round trips in between petitioners’ residence and the job site locations required mr marple to stop for sleep or a substantial period of rest see united_states v correll supra strohmaier v commissioner supra pincite we find that the meal expenses were not paid_or_incurred while mr marple was away from home within the meaning of sec_162 accordingly petitioners are not entitled to deduct the cost of mr marple’s meals as a business_expense under section dollar_figure work clothing the cost of clothing is generally a nondeductible personal_expense within the meaning of sec_262 even if the clothing was in fact used exclusively for work see 85_tc_462 affd without published opinion 807_f2d_177 9th cir the cost of clothing may be deductible as a business_expense under sec_162 where the clothing is required or essential in the taxpayer’s employment the clothing is not suitable for general or personal wear and the clothing is not worn for general or personal purposes 30_tc_757 mr marple purchased jeans and work boots during the year in issue which he wore while employed as a sheet metal worker mr marple testified the items were normal jeans and work boots there is no evidence that the items were unsuitable for general or personal wear nor is there evidence that mr marple did not we note that expenses for meals are subject_to strict substantiation under sec_274 discussed supra note petitioners did not introduce any receipts or other documentary_evidence substantiating mr marple’s meal expenses petitioners’ failure to meet the substantiation requirements of sec_274 for mr marple’s meal expenses would appear to provide an alternative basis for our holding disallowing petitioners’ claimed meal expense deduction wear the jeans and work boots outside of his employment we conclude that petitioners are not entitled to deduct the cost of mr marple’s clothing as a business_expense under section dollar_figure to reflect the foregoing decision will be entered under rule we note in this regard that petitioners claimed a deduction of dollar_figure for mr marple’s work_clothes on their schedule a but introduced only receipts totaling dollar_figure as substantiation for purchases of these work_clothes moreover although mr marple testified the receipts were for purchases of work_clothes the receipts do not provide descriptions of the items purchased or identify the stores where the items were purchased
